Citation Nr: 1420296	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  13-00 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran had active military service from October 1967 to May 1969, including wartime service in the Republic of Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Newington, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO).

In addition to the issue listed on the title page, the Veteran has pursued claims for service connection for other disabilities, including hypertension, nephrolithiasis, depression and anxiety, all alleged as secondary to his diabetes mellitus.  Although none of those other claims are currently in appellate status, the Board observes that, in light of the favorable disposition below, they should be afforded appropriate consideration by the Agency of Original Jurisdiction.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam between January 9, 1962, and May 7, 1975. 

2.  The medical evidence of record is at least in equipoise as to whether the Veteran has Type II (adult-onset) diabetes mellitus that is compensably disabling.  


CONCLUSION OF LAW

The criteria for establishing service connection for diabetes mellitus type 2 have been met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307(2)(6)(ii), 3.309(e) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he developed diabetes mellitus due to herbicide exposure in Vietnam and that service connection is therefore warranted for that disability.

Service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

Establishing service connection on a direct basis requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) causal relationship between the present disability and the disease or injury incurred or aggravated during active service.  See 38 C.F.R. § 3.303 (2013); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In this case, it is undisputed that the Veteran has a current diagnosis of diabetes mellitus and, thus, meets the threshold requirement for service connection under Hickson.  The second Hickson element is also satisfied in light of the Veteran's documented service in the Republic of Vietnam between January 9, 1962, and May 7, 1975.  Indeed, such evidence of wartime Vietnam service entitles the Veteran to the presumption of herbicide exposure while on active duty.  See 38 C.F.R. § 3.307(a)(6)(iii) (2013).  It follows that his service-connection claim turns on whether a nexus exists between his current disability and presumed in-service injury.  

This third and final Hickson element may be satisfied on a presumptive basis for diseases listed under 38 C.F.R. § 3.309(e), which are attributable to herbicide exposure absent clear evidence to the contrary.  Of crucial significance in the instant cases, such diseases include Type II (adult-onset) diabetes mellitus, but not the Type I (juvenile-onset) variant.

Here, there is conflicting medical evidence as to whether the Veteran has Type I or Type II diabetes mellitus.  On the one hand, a VA examiner has opined that the Veteran has insulin-dependent Type I diabetes.  See December 2010 VA Examination Report at 21.  However, this opinion has been contradicted by other clinical evidence of record, including an October 1985 private medical record assessing the Veteran with "probable" Type II diabetes mellitus, and, most notably, an April 2012 statement from a private clinician, which conclusively indicates that the Veteran is "to be considered as [a] Type II diabetic."  See April 2, 2012, Statement from M. R. Mirza, M.D.

The Board recognizes that the initial October 1985 assessment is too speculative, standing alone, to clarify the Veteran's diabetes diagnosis.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Nevertheless, the Board considers that finding, in tandem with the definitive statement from Dr. Mirza, to jointly outweigh the opinion of the December 2010 VA examiner.  In this regard, the Board considers it significant that, in contrast with Dr. Mirza, the December 2010 VA examiner is not a licensed physician and has declined to reconcile, or even address, the countervailing private medical evidence of record.  See Black v. Brown, 10 Vet. App. 279 (1997) (in determining the weight assigned to medical opinion evidence, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data).  Additionally, the Board observes that it is undisputed that the Veteran was not diagnosed with diabetes until he was nearly 40 years old.  While not conclusive evidence in support of his claim, this would certainly seem to lend credence to a finding that he has the adult-onset variant of the disease.

Accordingly, resolving all reasonable doubt in the Veteran's favor, he has Type II diabetes mellitus that is compensably disabling.  As such, service connection is warranted.  


ORDER

Service connection for Type II diabetes mellitus is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


